Exhibit 10.4

 

VENOCO, INC.

2000 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) by and
between Venoco, Inc., a Delaware Company (the “Company”), and
                     (the “Participant”) evidences the nonqualified stock option
(the “Option”) granted by the Company to the Participant as to the number of
shares of the Company’s common stock, $0.01 par value (the “Common Stock”) set
forth below.

 

Award Date

 

Number of Shares of
Common Stock

 

Exercise Price
per Share

 

Expiration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vesting.  The Option shall become vested as to 20% of the total number of shares
of Common Stock subject to the Option on the Award Date.  The Option shall
become vested as to the remaining shares of Common Stock in equal amounts on the
first, second, third and fourth anniversary of the Award Date, such that the
Option will be fully vested on the fourth anniversary of the Award Date.

 

Terms and Conditions.  The Option is granted under the Venoco, Inc. 2000 Stock
Incentive Plan (the “Plan”).  The Option is subject to the provisions of the
Plan (except for Appendix A attached thereto) and the Terms and Conditions of
Nonqualified Stock Option (the “Terms”) attached to this Option Agreement and
incorporated herein by reference.  The Option has been granted to the
Participant in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Participant.  The Option is not and shall
not be deemed to be an incentive stock option within the meaning of Section 422
of the Code.  Capitalized terms are defined in the Plan if not defined herein or
in the Terms.  The parties agree to the terms of the Option set forth herein. 
The Participant acknowledges receipt of a copy of the Terms and the Plan,
specifically acknowledges and agrees to Section 17 of the Terms, and agrees to
maintain in confidence all information provided by the Company in connection
with the Option.

 

“PARTICIPANT”

VENOCO, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF

NONQUALIFIED STOCK OPTION AGREEMENT

WITH                           

 

1.             Vesting; Limits on Exercise.

 

1.1           As set forth on the cover page of this Option Agreement, the
Option shall vest and become exercisable in percentage installments of the
aggregate number of shares of Common Stock subject to the Option.  The Option
may be exercised only to the extent the Option is vested and exercisable.

 

1.2           To the extent that the Option is vested and exercisable, the
Participant has the right to exercise the Option (to the extent not previously
exercised), and such right shall continue, until the expiration or earlier
termination of the Option.

 

1.3           Fractional share interests shall be disregarded, but may be
cumulated. Cash will be paid in lieu of fractional shares at the time of
exercise.

 

1.4           No fewer than 1 share of Common Stock (subject to adjustment
pursuant to Section 4.2.1 of the Plan) may be purchased at any one time, unless
the number of shares (or fractions thereof) purchased is the total number at the
time exercisable under the Option.

 

2.             Continuance of Employment/Service Required; No Employment/Service
Commitment.

 

2.1           The vesting schedule requires continued employment or service
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Option and the rights and benefits under this
Option Agreement.  Partial employment or service, even if substantial, during
any vesting period will not entitle the Participant to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or service as provided in Section 5 below or under the
Plan.

 

2.2           Nothing contained in this Option Agreement or the Plan constitutes
an employment commitment by the Company, affects the Participant’s status as an
employee who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Company or any
Subsidiary, interferes in any way with the right of the Company or any
Subsidiary at any time to terminate such employment or service, or affects the
right of the Company or any Subsidiary to increase or decrease the Participant’s
other compensation.

 

3.             Method of Exercise of Option.

 

3.1           The Option shall be exercisable by the delivery to the Secretary
of the Company of:

 

1

--------------------------------------------------------------------------------


 

(a)           an executed Option Exercise Agreement in substantially the form
attached hereto as Exhibit “A” or such other form as the Committee may require
from time to time (the “Exercise Agreement”);

 

(b)           payment for the Exercise Price as provided pursuant to Section 3.2
below;

 

(c)           satisfaction of the tax withholding provisions of Section 4.4 of
the Plan; and

 

(d)           any written statements or agreements required by the Committee to
be made by the Participant pursuant to Section 4.3 of the Plan.

 

3.2           Payment for the shares of Common Stock to be purchased pursuant to
the Option may be made by any of the following methods:

 

(a)           Participant may pay by check or electronic funds transfer to the
Company, subject to such specific procedures or directions as the Committee may
establish.

 

(b)           Participant may elect to receive upon exercise of the Option the
net number of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):

 

 

Net Number =

(A x B) – (A x C)

 

 

 

B

 

 

For the purpose of this formula:

 

 

 

A

=

the total number of shares with respect to which the Option is then being
exercised.

 

 

 

 

 

 

 

B

=

the Fair Market Value (as defined in the Plan) per share of the Common Stock on
the date the Exercise Agreement is executed.

 

 

 

 

 

 

 

C

=

the exercise price in effect for the shares with respect to which the Option is
being exercise.

 

4.             Change in Control.

 

4.1           In accordance with Section 4.2.2 of the Plan, immediately upon the
occurrence of a Change in Control (as defined below), the Option shall become
fully vested and exercisable.  Subject to Sections 4.2.3 through 4.2.6 of the
Plan, the Participant shall have the right to exercise the Option (to the extent
not previously exercised) until the Expiration Date or earlier termination of
the Option.

 

4.2           For the purpose of this Option Agreement, a “Change in Control”
shall mean the occurrence of one of the following events:

 

(a)           Timothy M. Marquez, Bernadette B. Marquez, their respective legal

 

2

--------------------------------------------------------------------------------


 

representatives, devisees, donees and heirs and any Trust for the benefit of
either or both of Timothy M. Marquez and Bernadette B. Marquez and/or the issue
of either of them (the “Marquez Family”) individually or collectively no longer
are the “beneficial owners” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities;

 

(b)           the stockholders of the Company approve and the Company consumates
a merger or consolidation of the Company with any other Company, other than
(a) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 65% of the combined voting power of the voting
securities of the Company (or such surviving entity) outstanding immediately
after such merger or consolidation or (b) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as such term is used in Section 13(d) and 14(d) of the Exchange Act
other than the Marquez Family) acquires more than 50% of the combined voting
power of the Company’s then outstanding securities; or

 

(c)             the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.  For purposes of
this clause (c), the term “the sale or disposition by the Company of all or
substantially all of the Company’s assets” shall mean a sale or other
disposition transaction or series of related transactions (other than
transactions related to the creation of a master limited partnership or royalty
trust in which the Company continues its corporate existence) involving assets
of the Company or of any direct or indirect subsidiary of the Company (including
the stock of any direct or indirect subsidiary of the Company) in which the
value of the assets or stock being sold or otherwise disposed of (as measured by
the purchase price being paid therefor or by such other method as the Board of
Directors of the Company determines is appropriate in a case where there is no
readily ascertainable purchase price) constitutes more than two-thirds of the
“fair market value of the Company” (as hereinafter defined).  For purposes of
the preceding sentence, the “fair market value of the Company” shall be the
aggregate market value of the Company’s outstanding common stock (on a fully
diluted basis) plus the aggregate market value of the Company’s other
outstanding equity securities.  The aggregate market value of the Company’s
equity securities shall be determined by multiplying the number of shares of the
Company’s common stock (on a fully diluted basis) outstanding on the date of the
execution and delivery of a definitive agreement with respect to the transaction
or series of related transactions (the “Transaction Date”) by the average
closing price of such security for the ten trading days immediately preceding
the Transaction Date, or if not publicly traded, by such other method as the
Board of Directors of the Company shall determine is appropriate.

 

3

--------------------------------------------------------------------------------


 

5.             Termination of Employment or Service.

 

5.1           In the event the Participant’s employment by or service to the
Company is terminated by the Company for any reason other than for Misconduct
(as defined below), the Option shall become fully vested and exercisable.  The
Participant shall have the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the earlier of the
expiration of the Option or two (2) years following the date on which the
Participant’s employment or service terminated.

 

5.2           In the event the Participant’s employment by or service to the
Company is terminated by the Company because of the Participant’s Misconduct,
the Option (regardless of whether all or a portion of the Option is vested), and
all other rights in respect thereof, shall terminate and become null and void on
the date of such termination.

 

5.3           In the event the Participant’s employment by or service to the
Company terminates for any reason other than as described in Section 5.1 or 5.2,
the unvested portion of the Option, and all other rights in respect thereof,
shall terminate and become null and void on the date on which the Participant’s
employment or service terminated.  The Participant shall have the right to
exercise the vested portion of the Option (to the extent not previously
exercised), and such right shall continue, until the earlier of the expiration
of the Option or two (2) years following the date on which the Participant’s
employment or service terminated.

 

5.4           For the purpose of this Option Agreement, “Misconduct” means
(a) the willful and continued failure by Participant to substantially perform
his duties with the Company (other than any such failure resulting from
Participant’s incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to Participant by the Board,
which demand specifically identifies the manner in which the Board believes that
Participant has not substantially performed his duties, or (b) the willful
engaging by Participant in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise.  For purposes hereof, no act,
or failure to act, on Participant’s part shall be deemed “willful” unless done,
or omitted to be done, by Participant not in good faith and without reasonable
belief that Participant’s action or omission was in the best interest of the
Company.

 

6.             Non-Transferability of Options.  The Option and any other rights
of the Participant under this Option Agreement or the Plan are nontransferable
and exercisable only by the Participant, except as set forth in Section 1.5 of
the Plan.

 

7.             Securities Law Compliance.  The Participant acknowledges that the
Option and the shares of Common Stock are not being registered under the
Securities Act, based, in part, in reliance upon an exemption from registration
under Securities and Exchange Commission Rule 701 promulgated under the
Securities Act of 1933, and a comparable exemption from qualification under the
Colorado Securities Act, as each may be amended from time to time.  The
Participant, by executing this Option Agreement, hereby makes the following
representations to the Company and acknowledges that the Company’s reliance on
federal and state securities law exemptions from registration and qualification
is predicated, in substantial part, upon the accuracy of these representations:

 

4

--------------------------------------------------------------------------------


 

7.1           The Participant is acquiring the Option and, if and when he
exercises the Option, will acquire the shares of Common Stock solely for the
Participant’s own account, for investment purposes only, and not with a view to
or an intent to sell, or to offer for resale in connection with any unregistered
distribution, all or any portion of the shares within the meaning of the
Securities Act, the Colorado Securities Act, or other applicable state
securities laws.

 

7.2           The Participant has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
Option and the restrictions imposed on any shares of Common Stock purchased upon
exercise of the Option.  The Participant has been furnished with, and/or has
access to, such information as he considers necessary or appropriate for
deciding whether to exercise the Option and purchase shares of Common Stock. 
However, in evaluating the merits and risks of an investment in the Common
Stock, the Participant has and will rely upon the advice of his/her own legal
counsel, tax advisors, and/or investment advisors.

 

7.3           The Participant is aware that the Option may be of no practical
value, that any value it may have depends on its vesting and exercisability as
well as an increase in the value of the underlying shares of Common Stock to an
amount in excess of the Exercise Price, and that any investment in common shares
of a closely held Company such as the Company is non-marketable,
non-transferable and could require capital to be invested for an indefinite
period of time, possibly without return, and at substantial risk of loss.

 

7.4           The Participant understands that any shares of Common Stock
acquired on exercise of the Option will be characterized as “restricted
securities” under the federal securities laws, and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act only in certain limited circumstances, including in
accordance with the conditions of Rule 144 promulgated under the Securities Act,
as presently in effect, with which the Participant is familiar.

 

7.5           The Participant has read and understands the restrictions and
limitations set forth in the Plan and this Option Agreement (including these
Terms), which are imposed on the Option and any shares of Common Stock which may
be acquired upon exercise of the Option.

 

7.6           At no time was an oral representation made to the Participant
relating to the Option or the purchase of shares of Common Stock and the
Participant was not presented with or solicited by any promotional meeting or
material relating to the Option or the Common Stock.

 

8.             Lock-Up.  Neither the Participant nor any permitted transferee
may, directly or indirectly, offer, sell or transfer or dispose of any of the
shares of Common Stock acquired upon exercise of the Option (the “Shares”) or
any interest therein (or agree to do any thereof) (collectively, a “Transfer”)
during the period commencing as of 14 days prior to and ending one year, or such
lesser period of time as the relevant underwriters may permit, after the
effective date of a registration statement covering any public offering of the
Company’s securities of which the Participant has notice.  For the purpose of
this Section 8 “Participant” includes, where the context so requires, any
permitted direct or indirect transferee of the Participant.  The Participant
shall agree and consent to the entry of stop transfer instructions with the
Company’s transfer agent against the Transfer of the Company’s securities
beneficially owned by the Participant and shall confirm the limitations
hereunder by agreement with and for the benefit of

 

5

--------------------------------------------------------------------------------


 

the relevant underwriters by a lock-up agreement or other agreement in customary
form.  Notwithstanding anything else herein to the contrary, this Section 8
shall not be construed so as to prohibit the Participant from participating in a
registration or a public offering of the Common Stock with respect to any shares
which he may hold at that time; provided, however, that such participation shall
be at the sole discretion of the board of directors.

 

9.             (intentionally left blank)

 

10.           Non-Transferability of Shares.

 

10.1         Except as provided in Section 10.2, no Shares may be sold,
transferred, assigned, pledged, or encumbered at any time until the first to
occur of (i) the Public Offering Date, (ii) two years after the date the Shares
were issued upon exercise of the Option, or (iii) the sale of all or
substantially all of the Common Stock or assets of the Company to a person who
is not an affiliate of the Company.

 

10.2         Notwithstanding the restrictions contained in Section 10.1, the
Shares may be transferred as provided in this Section 10.2, provided, however,
that such transfers remain subject to the right of first refusal in
Section 10.3:

 

(a)           Transfers to the Company.

 

(b)           Transfers with the written approval of the Committee.

 

(c)           Transfers by gift to “immediate family” as that term is defined in
Rule 16a-1(e) under the Exchange Act.

 

(d)           In the event of the Participant’s death, transfers to the
Participant’s beneficiary, or in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution.

 

(e)           In the event the Participant suffers a permanent disability,
transfers by the Participant’s duly authorized legal representative on behalf of
the Participant.

 

(f)            Transfers made pursuant to Sections 13 or 14.

 

10.3         The Company shall have a right of first refusal, as set forth
below, to purchase the Shares before the Shares (or any interest in them) can be
validly transferred to any other person or entity.

 

(a)           Before there can be a valid sale or transfer of any Shares (or any
interest in them) by any holder thereof, the holder shall first give notice in
writing to the Company, mailed or delivered in accordance with the provisions of
Section 18.5, of his or her intention to sell or transfer such Shares (the
“Option Notice”).  The Option Notice shall specify the identity of the proposed
transferee, the number of Shares to be sold or transferred to the transferee,
the price per Share and the terms upon which such holder intends to make such
sale or transfer.  If the payment terms for the Shares described in the Option
Notice differ from delivery of cash or a check at closing, the Company shall
have the option, as set forth herein, of purchasing the Shares

 

6

--------------------------------------------------------------------------------


 

for cash (or a cash equivalent) at closing in an amount which the Company
determines is a fair value equivalent of that payment.  The determination of a
fair value equivalent shall be made in the Company’s best judgment and such
determination shall be mailed or delivered to the selling or transferring
stockholder (the “Company’s Notice”) within ten (10) days of its receipt of the
Option Notice.  Should the selling or transferring stockholder disagree with the
Company’s determination of a fair value equivalent, he shall have the right (the
“Retraction Right”) to retract the proposed sale or transfer to a third party
and the offer of Shares to the Company pursuant to the Option Notice (such
retraction to be made in writing and mailed or delivered in accordance with the
provisions of Section 18.5 within fifteen (15) days after receipt of the
Company’s Notice).  If the stockholder again proposes to sell or transfer the
Shares, the stockholder shall again offer such Shares to the Company pursuant to
the terms of this Section 10.3 prior to any sale or transfer.

 

(b)           Subject to the selling stockholder’s Retraction Right, during the
60-day period commencing upon receipt of the Option Notice by the Company (the
“Option Period”), the Company shall have an option to purchase any or all of the
Shares specified in the Option Notice at the price offered therein (the “Right
of First Refusal”).

 

(c)           Not more than thirty (30) days after receipt of the Option Notice,
the Company shall give written notice to the stockholder desiring to sell or
transfer Shares of the number of such Shares to be purchased (or, if no Shares
are to be purchased, stating such fact) by the Company pursuant to the terms of
this Section 10.3 (the “Purchase Notice”).  Purchases pursuant to this
Section 10.3 shall be consummated within thirty (30) days after delivery of the
Purchase Notice to the selling stockholder, but in no event later than the
expiration of the Option Period.  The purchase price shall be paid at the
closing in cash, by check, by cancellation of money purchase indebtedness, or,
if the payment terms set forth in the Option Notice differ from payment in cash
or by check at closing, in accordance with the payment terms set forth in the
Option Notice (or payment of the amount set forth in the Company’s Notice in
cash, by cancellation of money purchase indebtedness, or by check).  The
purchase price shall be paid against surrender by the selling stockholder of one
or more stock certificates evidencing the number of Shares specified in the
Option Notice, free and clear of all security interests and liens, with duly
endorsed stock powers.

 

(d)           Unless all of the Shares referred to in the Option Notice are to
be purchased as indicated in the Purchase Notice, the stockholder desiring to
sell or transfer may dispose of any Shares referred to in the Option Notice that
are not to be purchased by the Company to the person or persons specified in the
Option Notice during a period of twenty (20) days commencing upon his or her
receipt of the Purchase Notice; provided, however, that he shall not sell or
transfer such Shares (a) at a lower price or on terms more favorable to the
Participant or transferee than those specified in the Option Notice, and (b) to
a person other than the person or persons specified in the Option Notice; and
provided further that such transfer is consistent with the other provisions and
limitations of the Plan and this Option Agreement (including these Terms).  If
the transfer is not consummated within such twenty (20) day period, the
stockholder shall again offer such Shares to the Company pursuant to the terms
of this Section 10.3 prior to any sale or transfer to the same or any other
person.

 

7

--------------------------------------------------------------------------------


 

(e)           Notwithstanding anything to the contrary, the Company may assign
any or all of its rights under this Section 10.3 to one or more stockholders of
the Company.

 

(f)            The Company’s Right of First Refusal pursuant to this
Section 10.3 shall terminate to the extent it is not exercised prior to the
Public Offering Date or the consummation of a sale of all or substantially all
of the assets or Common Stock of the Company to a person who is not an affiliate
of the Company.

 

11.           Put Right.

 

11.1         Following the second anniversary of the Award Date, Participant
shall have the right (the “Put Right”) to require, upon notice to the Company,
that the Company purchase some or all of the Shares (the “Put Shares”) under the
terms provided in this Section 11.

 

11.2         Participant may exercise the Put Right no more than once per fiscal
quarter by providing notice (“Put Notice”) to the Company during the thirty (30)
day period immediately following the conclusion of a fiscal quarter (the “Put
Notice Period”).  The Put Notice shall specify the number of Shares for which
the Participant seeks to exercise the Put Right and shall specify a closing date
for the purchase which shall be not less than thirty (30) days after the date of
the Put Notice.

 

11.3         Within fifteen (15) days after receipt of the Put Notice, the
Company shall provide notice (“Price Notice”) to the Participant of the purchase
price of the Put Shares.  The purchase price for the Put Shares shall be Fair
Value (as defined in Section 11.7) of the shares on the date of the Put Notice,
provided, however, that if the Fair Value is determined in accordance with
subsection (d) of Section 9.4, the Price Notice must contain only a statement to
that effect along with the name of the independent third party selected by the
Company to determine Fair Value.

 

11.4         The number of Shares that the Company may be required to purchase
during any Put Notice Period shall not exceed the lesser of (i) 0.5% of the
number of Shares of Common Stock then outstanding and (ii) the maximum number of
Shares the Company may lawfully purchase at the closing date of the purchase
under Section 160 and other applicable provisions of the Delaware General
Company Law; provided, however, that in no event shall the Company be required
to purchase Shares unless, until and to the extent such purchase is permitted by
the terms of the Company’s primary credit facility and the Indenture relating to
the Company’s 8.75% Senior Notes due 2011, as amended and supplemented from time
to time.  If (x) the Company grants a Put Right to other employees of or
consultants to the Company or its subsidiaries, (y) more than one Put Notice is
given during a Put Notice Period and (z) the limitations imposed by this
Section 11.4 (other than subsection (i)) on the ability of the Company to
purchase Shares allow the Company to purchase some, but not all Shares subject
to such Put Notices, the Company shall pay the maximum amount it is permitted to
pay hereunder to such persons pro rata in accordance with the number of Put
Shares designated by them in their respective Put Notices.

 

11.5         The purchase price for the Put Shares shall be paid by the Company
in the form of a check or electronic transfer of immediately available funds on
the date set forth in the Put

 

8

--------------------------------------------------------------------------------


 

Notice which shall be no earlier than sixty (60) days after the date of the Put
Notice; provided, however, that if Fair Value is determined by an independent
third party pursuant to Section 9.4(d), the purchase price for the Put Shares
shall be net of one-half of the expenses of the independent third party and the
net purchase price shall be paid within thirty (30) days after the independent
third party provides its determination of Fair Value to both the Participant and
the Company.  The purchase price shall be paid against surrender by the
Participant of one or more stock certificates evidencing the number of Shares
specified in the Put Notice, free and clear of all security interests and liens,
with duly endorsed stock powers.  No adjustments (other than pursuant to
Section 4.2 of the Plan) shall be made to the purchase price for fluctuations in
the value of the Common Stock after the date of the Put Notice.

 

11.6         Participant’s Put Right shall terminate to the extent that it is
not exercised prior to the first to occur of (i) the Public Offering Date,
(ii) the consummation of a sale of all or substantially all of the assets or
Common Stock of the Company to a person who is not an affiliate of the Company
or (iii) March 1, 2015.

 

11.7         For the purpose of this Option Agreement, “Fair Value” shall mean:

 

(a)           if the stock is listed or admitted to trade on a national
securities exchange, the closing price of the stock on the Composite Tape, as
published in the Western Edition of The Wall Street Journal, of the principal
national securities exchange on which the stock is so listed or admitted to
trade, on such date, or, if there is no trading of the stock on such date, then
the closing price of the stock as quoted on such Composite Tape on the next
preceding date on which there was trading in such shares;

 

(b)           if the stock is not listed or admitted to trade on a national
securities exchange, the last/closing price for the stock on such date, as
furnished by the National Association of Securities Dealers, Inc. (“NASD”)
through the NASDAQ National Market Reporting System or a similar organization if
the NASD is no longer reporting such information;

 

(c)           if the stock is not listed or admitted to trade on a national
securities exchange and is not reported on the National Market Reporting System,
the mean between the bid and asked price for the stock on such date, as
furnished by the NASD or a similar organization; or

 

(d)           if the stock is not listed or admitted to trade on a national
securities exchange, is not reported on the National Market Reporting System and
if bid and asked prices for the stock are not furnished by the NASD or a similar
organization, the value, as mutually agreed by the Company and the Participant
within thirty (30) days after the date of the Put Notice, as applicable, or, in
the absence of such agreement, as determined by an independent third party
selected by the Participant and the Company, based on the trading values of a
comparable group of public companies with appropriate discounts for the
illiquidity and minority status of the Shares, provided, however, that the
discounts for all such factors shall not exceed 15% in the aggregate.  If the
Company and the Participant are unable to select promptly a mutually agreeable
independent third party for this determination, the independent third party
shall be selected pursuant to C.R.S. Section 13-22-205.  All fees and expenses
of the independent third party shall be borne equally by the Company and the
Participant.

 

9

--------------------------------------------------------------------------------


 

12.           No Stockholder Rights Following Exercise of a Repurchase or Put
Right.  If the Participant (or any permitted transferee who is an employee of
the Company) ceases to be an employee of the Company and holds Shares as to
which the Right of First Refusal or Put Right has been exercised, the
Participant shall be entitled to the value of such Shares in accordance with the
provisions of Section 10 or 11, as applicable, but (unless otherwise required by
law) shall no longer be entitled to participation in the Company or other rights
as a stockholder with respect to the Shares subject to the repurchase or put. 
To the maximum extent permitted by law, the Participant’s rights following the
exercise of the Right of First Refusal or Put Right shall, with respect to the
repurchase or put and the Shares covered thereby, be solely the rights that he
has as a general creditor of the Company to receive payment of the amount
specified in Section 10 or 11, as applicable.

 

13.           Tag Along Right.  If Timothy M. Marquez or any affiliate thereof
(collectively, “Marquez”) proposes to sell, to a Third Party Purchaser (as
defined below) in one transaction or in a series of related transactions ( a
“Tag Along Sale”) either (i) more than 50% of his equity interest in the Company
or (ii) control of the Company, then the Participant shall have the right (the
“Tag Along Right”) to participate in such Tag Along Sale on the following terms:

 

13.1         Marquez shall give the Participant not less than 20 days’ written
notice (a “Sale Notice”) of his intention, describing the price offered, all
other material terms and conditions of the Tag Along Sale and, if the
consideration payable pursuant to the Tag Along Sale consists in whole or in
part of consideration other than cash, such information relating to such other
consideration as the Participant may reasonably request.

 

13.2         In connection with any Tag Along Sale, the Participant shall have
the right, in his sole discretion, to sell, at a price equal to the average
consideration per share received by Marquez for all shares of Common Stock sold
by Marquez in the Tag Along Sale, and otherwise on the same terms and
conditions, as Marquez, the lesser of either (i) all of the Shares then held by
him or (ii) a portion of such Shares equal to a fraction, the numerator of which
is the total number of shares of Common Stock to be purchased by the Third Party
Purchaser, and the denominator of which is the number of shares of Common Stock
owned by persons other than the Participant.  Any fractional shares will be
rounded to the nearest whole share.

 

13.3         The Participant must exercise his tag-along right by giving written
notice to Marquez within ten (10) days after the delivery of a Sale Notice,
specifying the number of Shares that the Participant desires to include in the
Tag Along Sale.  At the closing for the Tag Along Sale, against payment of the
consideration, the Participant will deliver to the Third Party Purchaser the
certificate or certificates representing such number of Shares free and clear of
security interests and liens and duly endorsed, together with all other
documents necessary to effect such Tag Along Sale.

 

13.4         There shall be no liability on the part of Marquez to the
Participant if the proposed third party sale is not consummated for any reason.

 

10

--------------------------------------------------------------------------------


 

13.5         For the purpose of this Agreement, a “Third Party Purchaser” means
any person that is not a stockholder or an affiliate thereof that purchases or
agrees to purchase the shares of Common Stock in connection with a Tag Along
Sale or Compelled Sale (as defined in Section 14).

 

13.6         Participant’s Tag Along Right shall terminate to the extent that it
is not exercised prior to the Public Offering Date.

 

14.           Right to Compel Sale.

 

14.1         If at any time Marquez proposes to sell all, or a majority of his,
its or their shares of Common Stock to a Third Party Purchaser, Marquez shall
have the right (the “Compelled Sale Right”), exercisable as set forth below, to
compel the Participant to sell to the Third Party Purchaser (a “Compelled Sale”)
all, but not less than all, of the shares of such Common Stock (to the extent
acquired upon exercise of the Option), if any, then held by the Participant.  In
connection with any Compelled Sale, the Participant will receive a price equal
to the average consideration per share received by Marquez for all shares of
Common Stock sold by Marquez in the Compelled Sale.

 

14.2         In the event Marquez elects to exercise its right to cause a
Compelled Sale, it will deliver written notice (a “Compelled Sale Notice”) to
the Participant and the Company, setting forth the consideration and describing
the other material terms and conditions of the Compelled Sale, including the
proposed closing date, which shall be not less than 20 days from the date the
Compelled Sale Notice is delivered.  At the closing for the Compelled Sale,
against payment of the consideration, the Participant shall deliver to the Third
Party Purchaser the certificate or certificates representing the number of
shares of Common Stock held by the Employee, duly endorsed and free and clear of
security interests and liens, together with all other documents necessary to
effect such Compelled Sale.

 

14.3         There shall be no liability on the part of Marquez to the
Participant if any proposed Compelled Sale is not consummated for any reason.

 

14.4         The Compelled Sale Right shall terminate to the extent that it is
not exercised prior to the Public Offering Date.

 

15.           Bonus Payment.

 

15.1         In the event the Company declares and pays a cash dividend to its
common stockholders, the Participant shall be entitled to receive a cash payment
(the “Dividend Payment”) from the Company equal to the product of (i) the per
share amount of the dividend payable to holders of the Company’s Common Stock,
and (ii) the number of shares of Common Stock issuable upon exercise of that
portion of the Participant’s Option which is vested and exercisable as of the
record date used by the Company for the purpose of determining the stockholders
that are eligible to receive the dividend.

 

15.2         The Company shall pay the Dividend Payment to the Participant
within thirty (30) days after the date on which the Company pays the cash
dividend on its Common Stock.

 

11

--------------------------------------------------------------------------------


 

15.3         All payments made pursuant to this Section 15 shall be net of any
withholding or other taxes applicable to such payment.

 

16.           Plan.  The Option and all rights of the Participant under this
Option Agreement are subject to, and the Participant agrees to be bound by, all
of the terms and conditions of the Plan, incorporated herein by this reference. 
In the event of a conflict or inconsistency between this Option Agreement and
the Plan, this Option Agreement shall govern.  The Participant acknowledges
receipt of a copy of the Plan and agrees to be bound by the terms thereof and of
this Option Agreement.  The Participant acknowledges reading and understanding
the Plan and this Option Agreement.  Unless otherwise expressly provided in
other sections of this Option Agreement, provisions of the Plan that confer
discretionary authority on the Board or the Committee do not and shall not be
deemed to create any rights in the Participant unless such rights are expressly
set forth herein or are otherwise in the sole discretion of the Board or the
Committee so conferred by appropriate action of the Board or the Committee under
the Plan after the date hereof.

 

17.           Satisfaction of All Rights to Equity.  The Option is in complete
satisfaction of any and all rights that the Participant may have (under an
employment, consulting, or other written or oral agreement with the Company, or
otherwise) to receive (1) stock options or a restricted stock award with respect
to the Company’s securities, and/or (2) any other equity or derivative security
in or with respect to the Company.  This Option Agreement supersedes the terms
of all prior understandings and agreements, written or oral, of the parties with
respect to such matters.  The Participant shall have no further rights or
benefits under any prior agreement conveying any right with respect to any
security or derivative security in or with respect to the Company.  The
foregoing notwithstanding, this Section 17 shall not adversely affect the
Participant’s rights under any prior option or restricted stock agreement under
the Plan (provided such agreement is expressly labeled as an option, restricted
stock, or award agreement under the Plan and is similar in form to this Option
Agreement) which has been signed by an authorized officer of the Company.

 

18.           Miscellaneous

 

18.1         Entire Agreement.  This Option Agreement (including these Terms and
together with the form of Exercise Agreement attached hereto) and the Plan
together constitute the entire agreement and supersede all prior understandings
and agreements, written or oral, of the parties hereto with respect to the
subject matter hereof.  The Plan, this Option Agreement and the Exercise
Agreement may be amended pursuant to Section 4.5 of the Plan.  Such amendment
must be in writing and signed by the Company.  The Company may, however,
unilaterally waive any provision of the Option Agreement in writing to the
extent such waiver does not adversely affect the interests of the Participant
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

18.2         Delaware Law.  This Option Agreement and the Exercise Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware without regard to conflict of law principles thereunder.

 

12

--------------------------------------------------------------------------------


 

18.3         Limited Rights.  The Participant has no rights as a stockholder of
the Company with respect to the Option as set forth in Section 4.6 of the Plan. 
The Option does not place any limit on the corporate authority of the Company as
set forth in Section 4.12 of the Plan.

 

18.4         Arbitration.  Any dispute, controversy or claim arising out of or
relating to this Option Agreement (including these Terms), the Plan, and/or the
Exercise Agreement, their enforcement or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of their
provisions, will be determined exclusively by confidential, final and binding
arbitration in Denver, Colorado, pursuant to the Colorado Arbitration Act.  The
arbitration shall be before a single neutral arbitrator mutually agreed upon by
the parties or, if the parties are unable to agree upon an arbitrator, the
arbitrator shall be selected pursuant to C.R.S. Section 13-22-205.  Disputes,
controversies or claims subject to final and binding arbitration under this
Agreement include, without limitation, all those that could otherwise be tried
in court to a judge or jury in the absence of this Section 18.4.  The
Participant and the Company agree that they each expressly waive any rights to
have such matters heard or tried before a judge or jury in another tribunal. 
The arbitrator’s award in any JAMS proceeding will be final, binding, and
conclusive upon the parties, subject only to judicial review provided by
statute, and a judgment rendered on the arbitration award can be entered in any
state or federal court having jurisdiction thereof.  Nothing in this
Section 18.4, however, shall limit the right of the parties to stipulate and
agree to conduct the arbitration before and pursuant to the then existing
rules of any other agreed-upon arbitration services provider.

 

18.5         Notice.  Any notice to be given under the Option Agreement shall be
in writing and addressed to the Company at its principal office in the Denver
metropolitan area, Colorado to the attention of the Chief Executive Officer,
with a copy addressed to the Company at its principal office in Carpinteria,
California to the attention of the General Counsel, and to the Participant at
the address reflected or last reflected on the Company’s payroll records, or to
such other address as is provided by the Participant in writing.  Any notice
shall be delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government.  Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given as of the date mailed in
accordance with this provision.

 

(Remainder of Page Intentionally Left Blank)

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

VENOCO, INC.

2000 STOCK INCENTIVE PLAN

OPTION EXERCISE AGREEMENT

 

The undersigned (the “Purchaser”) hereby irrevocably elects to exercise his/her
right, evidenced by that certain Nonqualified Stock Option Agreement dated as of
                                         (the “Option Agreement”) under the
Venoco, Inc. 2000 Stock Incentive Plan (the “Plan”), to purchase
                                     shares of Common Stock, par value $0.01 per
share (the “Shares”), of Venoco, Inc., a Delaware Company (the “Company”), at an
exercise price of                  dollars per share.  Capitalized terms used
herein and not otherwise defined shall have the meaning set forth in the Option
Agreement, or if not contained therein, in the Plan.

 

1.             Form of Warrant Exercise Price.  The Purchaser intends that
payment of the Exercise Price shall be made as (check applicable line):

 

                              a cash exercise with respect to                   
shares of Common Stock; and/or

 

                              a Cashless Exercise with respect to
                   shares of Common Stock.

 

2.             Purchase Price.  In the event the Purchaser has elected a cash
exercise with respect to some or all of the Shares to be issued pursuant hereto,
the Purchaser shall pay the exercise price of $                         per
share, for an aggregate exercise amount of $                     to the Company
in accordance with the terms of the Option Agreement.

 

3.             Delivery.  The Company shall deliver a certificate representing
the Shares and registered in the name of the Purchaser
to:                                                                                                            

 

4.             Investment Representations.  The Purchaser acknowledges that the
sale of the Shares by the Purchaser is restricted by SEC Rule 701.  The
Purchaser hereby affirms as made as of the date hereof the representations in
Section 7 of the “Terms and Conditions of Nonqualified Stock Option” (which are
attached to and a part of the Option Agreement, the “Terms”) and such
representations are incorporated herein by this reference.  The Purchaser
represents that he has no need for liquidity in this investment, has the ability
to bear the economic risk of this investment, and can afford a complete loss of
the purchase price for the Shares.  The Purchaser acknowledges receipt of the
Company’s condensed consolidated financial information.  The Purchaser also
understands and acknowledges (i) that the certificates representing the Shares
will be legended as provided for in Section 4.3.3 of the Plan, and (ii) that the
Company has no obligation to register the Shares or file any registration
statement under federal or state securities laws.

 

--------------------------------------------------------------------------------


 

5.             Restrictions on the Shares.  The Purchaser represents that he has
read the Plan and the Option Agreement and acknowledges that the Shares are and
shall remain subject to various restrictions, including but not limited to,
restrictions on transfer, a right of first refusal in favor of the Company and a
compelled sale right in favor of the Company, restrictions on transfer under
state and federal securities laws and a lock-up provision, in each case as set
forth in the Plan or the Option Agreement.  As a condition to any permitted
transfer of the Shares, the Company may require the transferee to execute a
written agreement, in a form acceptable to the Committee, that the transferee
acknowledges and agrees to the foregoing terms and restrictions imposed on the
Shares.

 

6.             Plan and Option Agreement.  The Purchaser acknowledges that all
of his/her rights are subject to, and the Purchaser agrees to be bound by, all
of the terms and conditions of the Plan and the Option Agreement (including the
Terms), both of which are incorporated herein by this reference.  If a conflict
or inconsistency between the terms and conditions of this Exercise Agreement and
of the Plan and Option Agreement shall arise, the terms of the Plan and/or
Option Agreement shall govern.  The Purchaser acknowledges receipt of a copy of
all documents referenced herein (including the Terms and a disclosure statement)
and acknowledges reading and understanding these documents and having an
opportunity to ask any questions that he may have had about them.  Any
controversy or claim arising out of or relating to this Exercise Agreement shall
be submitted to arbitration in accordance with Section 18.4 of the Terms, and
Delaware law shall apply as provided in Section 18.2 of the Terms.

 

7.             Entire Agreement.  This Exercise Agreement, the Option Agreement
(including the Terms), and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof.  The Plan, the Option
Agreement and this Exercise Agreement may be amended pursuant to Section 4.5 of
the Plan.  Such amendment must be in writing and signed by the Company.  The
Company may, however, unilaterally waive any provision hereof or of the Option
Agreement in writing to the extent such waiver does not adversely affect the
interests of the Participant hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a wavier of any
other provision hereof.

 

“PURCHASER”

ACCEPTED BY:

 

VENOCO, INC.

 

 

 

 

Signature

 

By:

 

 

 

 

 

 

 

 

 

Its:

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

 

(To be completed by the Company after the price

 

Date

 

(including applicable withholding taxes), value (if

 

 

applicable) and receipt of funds is verified.)

 

 

14

--------------------------------------------------------------------------------